DETAILED ACTION
The Amendment has been entered and fully considered. Claims 1-9, 11-12, 15-22 and 24 are pending in this application. Claims 1, 17 and 22 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallardo et al., (hereinafter ‘Gallardo’, U.S. PGPub. No. 2013/0030426).
Regarding claim 1, Gallardo discloses a system (Figs. 1-10) for ablating tissue at a treatment site (Figs. 5 and 10), the system comprising: an energy delivery device (Figs. 1 and 5) comprising: a distal tip (see distal section 17 carrying a distal tip electrode T), the distal tip (T) defining a first plurality of irrigation ports (irrigation apertures 77); an energy delivery electrode (see ring electrode(s) R1), the energy delivery electrode (R1) being proximal to the distal tip (as best illustrated in Fig. 5) and defining a second plurality of irrigation ports (apertures 62 in Fig. 7); a fluid delivery conduit (first irrigation tubing 43 in Figs. 4A-4C) having a first diameter, the fluid delivery conduit (43) being disposed within the energy delivery device (Figs. 4A-4C) and in fluid communication with at least one of the first plurality of irrigation ports and the second plurality of irrigation ports (apertures 62 in Fig. 7; [0054]); a first chamber having a second diameter that is larger than the first diameter of the fluid delivery conduit, the first chamber (R2) being in fluid communication with the fluid delivery conduit (43) and at least one of the first plurality of irrigation ports and the second plurality of irrigation ports (apertures 62 of R1; [0054], “irrigation fluid is delivered to the ring electrodes by the first irrigation tubing 43”), the first chamber (R2) being proximate the energy delivery electrode (R1 in Fig. 5); a second chamber having a third diameter (see ring electrodes R1-Rn; as broadly claimed, R3 not labeled in Fig. 5 would meet the limitation of a second chamber), the third diameter being the same as the second diameter of the first chamber (R2) (as best illustrated in Fig. 5, R1-Rn have the same diameter; also see Fig. 7), the second chamber (R3) being in fluid communication with the fluid delivery conduit (43) and at least one of the first plurality of irrigation ports and the second plurality of irrigation ports (apertures 62 of R1; [0054]), the first chamber being disposed proximate the second chamber (see first chamber R2 disposed proximate second chamber R3 (not labeled) in Fig. 5); a control unit (see multi-channel RF generator 11 and associated parts; [0031], pump head controller 15, irrigation pump 27 with an automated control receiver 19) including: a first source of impedance-modifying fluid (fluid source FS2) in fluid communication with the first plurality of irrigation ports (irrigation apertures 77; see [0052] and [0055], for irrigation fluid delivered to the tip by the second irrigation tubing 47 attached to a second fluid source FS2); a second source of impedance-modifying fluid (fluid source FS1) in fluid communication with the second plurality of irrigation ports (apertures 62; [0052]; [0054]); an energy generator (11) in electrical communication with the energy delivery electrode ([0034]; Fig. 5; ring electrode R1), the energy generator (11) being configured to transmit energy to the energy delivery electrode ([0034]) and the energy delivery electrode (R1) being configured to deliver energy to the treatment site (as best illustrated in Fig. 5, see focal lesions 110); and processing circuitry configured to control delivery of the impedance- modifying fluid from the first source and the second source to the energy delivery device (see [0036] for pump head controller 15; [0037], “In response to ablation/energization signals generated by the RF ablation controller 13 indicating a state of energization or “Condition” of each electrode, the pump head controller 15 in communication with the RF ablation controller 13 sends appropriate signals to the automated controller receiver 19 of the irrigation pump 27 to control the motion controller MC1 for each pump head PHi. In response to the signals, each motion controller MC1 may actuate the respective pump head PHi to start or stop flow, and/or to increase or decrease the flow rate”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Hoey et al., (hereinafter ‘Hoey’, U.S. PGPub. No. 2002/0151884). 
Regarding claim 2, Gallardo discloses a (Figs. 1-10) wherein the processing circuitry (RF ablation controller 13, pump head controller 15, automated controller receiver 19) is configured to control delivery of the first impedance-modifying fluid and the second impedance- modifying fluid from the first source (FS2) and the second source (FS1) to the energy delivery device (Figs. 1 and 5, see ring electrode R1; [0037] “As understood by one of ordinary skill in the art, a minimum flow rate through an inactive energized electrode is generally maintained in order to flush the irrigation apertures in the electrodes to minimize the risk of obstruction”; as broadly claimed, fluid is delivered to inactive electrodes).
Gallardo is silent regarding such that the energy delivery device delivers the first impedance-modifying fluid and the second impedance-modifying fluid to the treatment site before an onset of a delivery of energy from the energy delivery device to the treatment site.
However, in the same field of endeavor, Hoey (Fig. 1) teaches a similar system comprising processing circuitry (microprocessor 20) configured to control the delivery of a first impedance-modifying fluid and the second impedance- modifying fluid from a first source and the second source to the energy delivery device (see [0178] for a plurality of fluid administration systems) such that the energy delivery device delivers the first impedance-modifying fluid and the second impedance-modifying fluid to the treatment site before an onset of a delivery of energy from the energy delivery device to the treatment site (see [0087] for pre-ablation infusion; [0169]). Hoey teaches that the pre-ablation infusion of conductive fluid will create an interstitial virtual electrode, and will “enable the applied current density to be spread over a large volume of tissue and thus will create a larger lesion than can be achieved with "dry" radio frequency power” ([0169]), thereby allowing for more efficient energy delivery to the treatment sight. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Gallardo to include wherein the energy delivery device delivers the first impedance-modifying fluid and the second impedance-modifying fluid to the treatment site before an onset of a delivery of energy from the energy delivery device to the treatment site, as taught by Hoey. Doing so allows for permeation of the conductive fluid into the target sight prior to energizing the energizing element, creating an interstitial virtual electrode enabling the applied current density to be spread over a large volume of tissue and thus creating a larger lesion than can be achieved with "dry" radio frequency power ([0169]), thereby allowing for more efficient energy delivery to the treatment sight.
Regarding claim 3, although Gallardo discloses a (Figs. 1-10) wherein the energy delivery device (Figs. 1 and 5) delivers the first impedance-modifying fluid (from fluid source FS2) and the second impedance-modifying fluid (from fluid source FS1) to the treatment site at a flow rate (Fig. 11; [0007]; [0036]-[0037]), Gallardo in view of Hoey are silent regarding a flow rate of between approximately 1 mL/min to approximately 2 mL/sec.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the flow rate as taught by Gallardo in view of Hoey to provide a flow rate of between approximately 1 mL/min to approximately 2 mL/sec, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claim 4, Gallardo in view of Hoey teach all of the limitations of the system according to claim 3. Hoey further teaches wherein the energy delivery device delivers the first impedance-modifying fluid and the second impedance-modifying fluid to the treatment site for approximately two seconds before the onset of the delivery of energy from the energy delivery device to the treatment site (see [0110], “fluid flow will be preferably initiated for a predetermined period of time, which can be anywhere from about one second to about sixty seconds, as indicated at 222”, then an impedance check will be made followed by the ablation procedure). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the onset of the delivery of energy from the energy delivery device to the treatment site as taught by Gallardo, such that the energy delivery device delivers the first impedance-modifying fluid and the second impedance-modifying fluid to the treatment site for approximately two seconds before the onset of the delivery of energy from the energy delivery device to the treatment site, as taught by Hoey, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Gallardo discloses a (Figs. 1-10) wherein the processing circuitry (RF ablation controller 13, pump head controller 15, automated controller receiver 19) is configured to control delivery of the first impedance-modifying fluid (FS2) and the second impedance- modifying fluid (FS1) from the energy delivery device, but is silent regarding such that the energy delivery device delivers the first impedance-modifying fluid and the second impedance-modifying fluid to the treatment site simultaneously with an onset of the delivery of energy from the energy delivery device to the treatment site. 
However, in the same field of endeavor, Hoey (Fig. 1) teaches a similar system comprising processing circuitry (microprocessor 20) configured to control delivery of a first impedance-modifying fluid and a second impedance- modifying fluid (see [0178] for a plurality of fluid administration systems) from the energy delivery device such that the energy delivery device delivers the first impedance-modifying fluid and the second impedance-modifying fluid to the treatment site simultaneously with an onset of the delivery of energy from the energy delivery device to the treatment site (see [0057] for microprocessor 20 capable of simultaneously controlling the flow rate of fluid 14 supplied by pump 16 and the power supplied by generator 18, thereby suggesting that the delivery of both fluid and power are capable of occurring simultaneously). It is well known in the art (as can be seen in Hoey) to provide the option of both simultaneous energy and fluid delivery, as well as pre-ablation infusion, thereby increasing versatility of the system and control over treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Gallardo to include wherein the energy delivery device delivers the first impedance-modifying fluid and the second impedance-modifying fluid to the treatment site simultaneously with an onset of the delivery of energy from the energy delivery device to the treatment site, as taught by Hoey, in order to providing additional options for treatment, thereby increasing versatility of the system and control over treatment.
Regarding claim 6, Gallardo discloses all of the limitations of the system according to claim 1, but is silent regarding wherein the first impedance- modifying fluid is a hypertonic fluid.
However, in the same field of endeavor, Hoey (Fig. 1) teaches a similar system comprising a source of impedance- modifying fluid ([0178]) wherein the fluid is a hypertonic fluid ([0018]; [0059]; [0178]). Hoey teaches “[a] virtual electrode can be created by the introduction of a conductive fluid, such as isotonic or hypertonic saline, into or onto the tissue to be ablated. The conductive fluid will facilitate the spread of the current density substantially equally throughout the extent of the flow of the conductive fluid, thus creating an electrode--a virtual electrode--substantially equal in extent to the size of the delivered conductive fluid. RF current can then be passed through the virtual electrode into the tissue” ([0018]). This configuration “enables the current to flow with reduced resistance or impedance throughout a larger volume of tissue, thus spreading the resistive heating created by the current flow through a larger volume of tissue and thereby creating a larger lesion than could otherwise be created with a dry electrode” ([0019]), thereby increasing efficiency and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid as taught by Gallardo to provide wherein the first impedance-modifying fluid is a hypertonic fluid, as taught by Hoey in order to provide a virtual electrode that “enables the current to flow with reduced resistance or impedance throughout a larger volume of tissue, thus spreading the resistive heating created by the current flow through a larger volume of tissue and thereby creating a larger lesion than could otherwise be created with a dry electrode” ([0019]), thereby increasing efficiency and control.
Regarding claims 8 and 9, Gallardo discloses all of the limitations of the system according to claim 1, but is silent regarding wherein the second impedance- modifying fluid is a hypotonic fluid, and wherein the hypotonic fluid includes at least one of glucose, dextrose, calcium, calcium gluconate, and calcium chloride.
However, in the same field of endeavor, Hoey teaches a similar system comprising a source of impedance- modifying fluid wherein the hypotonic fluid includes at least one of glucose, dextrose, calcium, calcium gluconate, and calcium chloride ([0178]; while not specifically stated that the impedance-modifying fluid is a hypotonic fluid, it is stated that one of the fluids used (i.e. dextrose) can be that of which is insulating and does not allow for current transfer, thus not allowing for ablation. This solution would have to be hypotonic compared to the native tissue fluid as a lower electrolyte concentration results in a lower amount of current transfer). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second impedance- modifying fluid as taught by Gallardo wherein the second impedance- modifying fluid is a hypotonic fluid, and wherein the hypotonic fluid includes at least one of glucose, dextrose, calcium, calcium gluconate, and calcium chloride, as taught by Hoey in order to prevent unwanted ablation ([0178]), thereby increasing control. 
Regarding claim 15, Gallardo (Figs. 1-10) discloses all of the limitations of the system according to claim 1, including the processing circuitry (RF ablation controller 13, pump head controller 15, automated controller receiver 19) being configured to control delivery of the first and second impedance-modifying fluids from the first source (FS2) and the second source (FS1) such that the energy delivery device (Figs. 1 and 5) delivers the first impedance-modifying fluid to the first plurality of irrigation ports (77; see [0055], for irrigation fluid delivered to the tip by the second irrigation tubing 47 attached to a second fluid source FS2) and delivers the second impedance-modifying fluid to the second plurality of irrigation ports (62; [0054]) simultaneously ([0007]; [0009]; [0038]; as broadly claimed, the fluid is capable of being delivered simultaneously).
Gallardo is silent regarding wherein the first impedance- modifying fluid is a hypertonic fluid and the second impedance-modifying fluid is a hypotonic fluid.
However, in the same field of endeavor, Hoey teaches a similar system comprising impedance- modifying fluid(s) ([0178]) wherein the fluid is a hypertonic fluid ([0018]; [0059]; [0178]). Hoey teaches “[a] virtual electrode can be created by the introduction of a conductive fluid, such as isotonic or hypertonic saline, into or onto the tissue to be ablated. The conductive fluid will facilitate the spread of the current density substantially equally throughout the extent of the flow of the conductive fluid, thus creating an electrode--a virtual electrode--substantially equal in extent to the size of the delivered conductive fluid. RF current can then be passed through the virtual electrode into the tissue” ([0018]). This configuration “enables the current to flow with reduced resistance or impedance throughout a larger volume of tissue, thus spreading the resistive heating created by the current flow through a larger volume of tissue and thereby creating a larger lesion than could otherwise be created with a dry electrode” ([0019]), thereby increasing efficiency and control. Further, Hoey also teaches an impedance-modifying fluid wherein the fluid is a hypotonic fluid ([0178]; while not specifically stated that the impedance-modifying fluid is a hypotonic fluid, it is stated that one of the fluids used (i.e. dextrose) can be that of which is insulating and does not allow for current transfer, thus not allowing for ablation. This solution would have to be hypotonic compared to the native tissue fluid as a lower electrolyte concentration results in a lower amount of current transfer). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the impedance- modifying fluids as taught by Gallardo wherein the first impedance-modifying fluid is a hypertonic fluid and the second impedance-modifying fluid is a hypotonic fluid, as taught by Hoey in order to provide a virtual electrode that “enables the current to flow with reduced resistance or impedance throughout a larger volume of tissue, thus spreading the resistive heating created by the current flow through a larger volume of tissue and thereby creating a larger lesion than could otherwise be created with a dry electrode” ([0019]) and further prevent unwanted ablation in other locations ([0178]), thereby increasing efficiency and control. 
Regarding claim 16, Gallardo (Figs. 1-10) discloses all of the limitations of the system according to claim 1, but it silent regarding wherein the first impedance- modifying fluid is a hypertonic fluid and the second impedance-modifying fluid is a hypotonic fluid, the energy delivery device being configured to deliver the first and second impedance-modifying fluids together as a mixture, the processing circuitry being configured to modify an amount of at least one of the first impedance-modifying fluid and the second impedance-modifying fluid to change the mixture during at least one of before and during a delivery of energy from the energy delivery device.
However, in the same field of endeavor, Hoey teaches a similar system comprising impedance- modifying fluids, wherein one fluid is a hypertonic fluid and one fluid is a hypotonic fluid ([0178]), the energy delivery device being configured to deliver the first and second impedance-modifying fluids together as a mixture, the processing circuitry being configured to modify an amount of at least one of the first impedance-modifying fluid and the second impedance-modifying fluid to change the mixture during at least one of before and during a delivery of energy from the energy delivery device ([0178]; it is noted that Hoey teaches a multitude of fluid administration systems that are capable of holding different types of fluid to allow for or prevent ablation as desired. It is contemplated that the fluid can be administered at the same treatment site, thereby forming a mixture between the two or more fluids. In addition, it is stated that the flow rates of each fluid source can be varied independently suggesting that the mixture composition could change as a result of altered flow rates). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Gallardo to include wherein the first impedance- modifying fluid is a hypertonic fluid and the second impedance-modifying fluid is a hypotonic fluid, the energy delivery device being configured to deliver the first and second impedance-modifying fluids together as a mixture, the processing circuitry being configured to modify an amount of at least one of the first impedance-modifying fluid and the second impedance-modifying fluid to change the mixture during at least one of before and during a delivery of energy from the energy delivery device, as taught by Hoey in order to provide the user with the option and ability to continue or prevent ablation based on the fluid dispersed at the treatment site, thereby increasing control and safety. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Hoey as applied to claim 9 above, and further in view of McClurken et al., (hereinafter ‘McClurken’, U.S. PGPub. No. 2005/0090816).
Regarding claim 7, Gallardo in view of Hoey teach all of the limitations of the system according to claim 9, but are silent regarding wherein the hypotonic fluid is an aqueous solution of saline and includes less 0.9% by weight of sodium chloride.
However, in the same field of endeavor, McClurken teaches a similar system that utilizes hypotonic solution for electrosurgical purposes ([0137]; while it is not stated that the hypotonic saline includes less 0.9% by weight of sodium chloride, it would have to be less than 0.9% by weight of sodium chloride as isotonic saline (i.e. physiological electrolyte levels) are at 0.9% as disclosed in [0137], and hypotonic solution has to have electrolytic levels less than that of the isotonic counterpart). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the hypotonic fluid as taught by Gallardo in view of Hoey wherein the hypotonic fluid is an aqueous solution of saline and includes less 0.9% by weight of sodium chloride, as taught by McClurken. This modification would have merely comprised one well known hypotonic fluid for another in order to produce a predictable result, MPEP 2143(I)(B). Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Hoey as applied to claim 1 above, and further in view of McClurken et al., (hereinafter ‘McClurken ‘894’, U.S. PGPub. No. 2005/0070894).
Regarding claim 11, Gallardo discloses all of the limitations of the system according to claim 1, including further comprising an electrode-bearing structure (catheter body 12, distal section 17 in Fig. 5) disposed proximate the energy delivery electrode (see portion of distal section 17 disposed proximate ring electrode R1), but is silent regarding the electrode-bearing structure defining a third plurality of irrigation ports.
However, in the same field of endeavor, McClurken ‘894 (Figs. 7-16) teaches a similar system (electrosurgical device 5a) comprising an electrode-bearing structure (probe body 26 including outer surface 28) supporting and disposed proximate to energy delivery electrode(s) (electrode 29a-c, 30a-c; i.e. the outer surface 28 of the probe body 26 is ‘near’ the electrodes 29a-c, 30a-c). McClurken ‘894 teaches that both the electrode-bearing structure (26, 28) and the energy delivery electrode(s) (electrode 29a-c, 30a-c) define a plurality of irrigation ports (lateral flow passage fluid exit openings 44a, 44b; [0181]) configured for interacting with and treating tissue (thereby meeting the limitation regarding the electrode-bearing structure defining a third plurality of irrigation ports). The “fluid exit openings 44a, 44b are defined and spaced both longitudinally along and circumferentially around the outer surfaces 28 an 50 of electrosurgical device 5a, preferably between proximal end 35 of electrosurgical device 5a and the distal end 27 of electrosurgical device 5a and probe body 26” ([0181]) such that “the plurality of lateral flow passage fluid exit openings 44a are configured to form both longitudinal and circumferential straight rows, and are preferably uniformly spaced relative to one another” ([0194]), providing substantially uniform fluid distribution to the target tissue, thereby enhancing ablation and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode-bearing structure as taught by Gallardo to further include a third plurality of irrigation ports, as taught by McClurken ‘894 in order to provide substantially uniform fluid distribution to the target tissue, thereby enhancing ablation and control. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Gallardo.
Regarding claim 12, Gallardo discloses all of the limitations of the system according to claim 1, but is silent regarding wherein each individual irrigation port from the first plurality of irrigation ports is the same size as each individual irrigation port from the second plurality of irrigation ports.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified each individual irrigation port from the first plurality of irrigation ports and each individual irrigation port from the second plurality of irrigation ports as taught by Gallardo such that they are the same size, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Stewart et al., (hereinafter ‘Stewart’, U.S. PGPub. No. 2017/0035499).
Regarding claim 17, Gallardo (Figs. 1-10) discloses a method for ablating tissue (see specifically Figs. 5 and 10) comprising: delivering a first volume of a first impedance-modifying fluid to a treatment site (for example Fig. 5, in the left atrium; [0054], first fluid source FS1; as broadly claimed, a first fluid volume of fluid is delivered from fluid source FS1); delivering a second volume of a second impedance-modifying fluid to the treatment site (Fig. 3; [0010], “One irrigation tubing delivers fluid to one subset of ring electrodes while the second irrigation tubing delivers fluid to the remaining subset of electrodes”; [0011]-[0012]; [0031]; [0038]; as broadly claimed, the system employs a parallel irrigation transport configuration using multiple parallel irrigation transport pathways that are dedicated and separate where each irrigation transport pathway includes a dedicated fluid source FSi (not shown)); the first volume of the first impedance-modifying fluid (from fluid source FS1) being delivered through a fluid delivery conduit (central lumen 18 including lumen 34 and irrigation tubing 43; see central lumen 18 and associated lumens) having a first diameter (see first diameter of lumen 18 in Figs. 4A-4C) and a first chamber (defined by reservoir or annular gap G of R1) having a second diameter that is larger than the first diameter of the fluid delivery conduit (see Figs. 6A-7; as broadly claimed, the ‘first chamber’ R1 defined by G has a second diameter larger than the first diameter of central lumen 18), the first chamber (‘first chamber’ R1 defined by G) being in fluid communication with the fluid delivery conduit (18, 34, 43) to at least one of a first plurality of irrigation ports disposed on a distal tip of an electrode bearing surface and a second plurality of irrigation ports (apertures 62) defined by a plurality of energy delivery electrodes (for example, R1-R2) coupled to the electrode bearing surface ([0010], “One irrigation tubing delivers fluid to one subset of ring electrodes while the second irrigation tubing delivers fluid to the remaining subset of electrodes”; as broadly claimed, central lumen 18 houses multiple irrigation tubing that are in fluid communication with subsets of electrodes R1-RN) , the first chamber (‘first chamber’ R1 defined by G) being disposed proximate the plurality of energy delivery electrodes (as broadly claimed, the ‘first chamber’ R1 defined by G is proximate ring electrode(s) R1-RN); the second volume of the second impedance-modifying fluid being delivered through the fluid delivery conduit (central lumen 18) and a second chamber (for example ‘second chamber’ R3 (not labeled) defined by G) having a third diameter, the third diameter being the same as the second diameter of the first chamber (Figs. 5 and 6A-7), the second chamber (‘second chamber’ R3 (not labeled) defined by G) being in fluid communication with the fluid delivery conduit (18) to at least one of the first plurality of irrigation ports disposed on the distal tip of the electrode bearing surface and the second plurality 6Application No: 16/263812Filed: January 31, 2019Attorney Docket No: 21819D-505U (C00013153.US01)of irrigation ports (apertures 62) disposed on the plurality of energy delivery electrodes (for example, R3-RN) coupled to an electrode bearing surface (distal section 17, tubing 50), the first chamber being disposed proximate the second chamber (see Fig. 5). (It is noted that Gallardo discloses a fluid delivery conduit ‘central lumen 18’ that includes multiple other lumens housing irrigation tubing; although not clearly labeled in the figures, Gallardo discloses a configuration where, “[o]ne irrigation tubing delivers fluid to one subset of ring electrodes while the second irrigation tubing delivers fluid to the remaining subset of electrodes,” [0010]).
Gallardo is silent regarding delivering pulsed field ablation energy to the treatment site.
However, in the same field of endeavor, Stewart (Fig. 1) teaches a similar system (system 10’) comprising a medical device (12) coupled directly to a pulse field ablation generator (14) ([0039]) “configured and programmed to deliver pulsed, high voltage electric fields appropriate for achieving desired pulsed, high voltage ablation (or pulsed field ablation)” ([0044]). Stewart teaches “[s]ince effective pulsed-field RF ablation pulse trains can be delivered in a matter of tens of milliseconds, the energy may be delivered at specific points in the cardiac cycle where motion of the local heart wall causes the electrodes 24 to move slightly on the endocardial surface, such that each pulse train could impact a slightly different site on the heart wall. This technique may be used to distribute a lesion over a broader area. Further, it may allow for precise energy delivery at only the intended site if that moment in the cardiac cycle is chosen for delivery. The length of a pulse train may have a similar effect: short pulse trains may target a smaller area whereas longer trains may be more likely to affect a broader area” ([0052]), (thereby increasing safety, accuracy and overall control of the method). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Gallardo to include and delivering pulsed field ablation energy to the treatment site, as taught by Stewart. Doing so allows for targeting various sized areas with precise energy delivery at only the intended site if that moment in the cardiac cycle is chosen for delivery ([0052]), thereby increasing safety, accuracy and overall control of the method.
Regarding claim 18, Gallardo in view of Stewart teach all of the limitations of the method according to claim 17. Gallardo (Figs. 1-10) discloses wherein the treatment site (Fig. 5, see left atrium (LA)) includes an area of target tissue (see ‘roof line’ in the left atrium) and blood in contact with the area of target tissue (as broadly claimed, the left atrium receives blood from the lungs; also see pulmonary veins (PV)), the first and second impedance-modifying fluid being delivered to the blood (see [0010]; [0054]; irrigation fluid is delivered from the fluid sources FS1-FSN; as broadly claimed, fluid would necessarily be delivered to the blood within the LA and PV).
Further, in view of the prior modification of Gallardo in view of Stewart, Stewart teaches the pulsed field ablation energy being delivered to the area of target tissue ([0052], see rejection of claim 17 for obviousness rationale). 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Stewart as applied to claims 17 and 18 above, and further in view of Hoey.
Regarding claim 19, Gallardo in view of Stewart teach all of the limitations of the method according to claim 18, but are silent regarding wherein the first impedance- modifying fluid is delivered to the blood immediately before the pulsed field ablation energy is delivered to the area of target tissue.
However, in the same field of endeavor, Hoey (Fig. 1) teaches a similar method and system comprising processing circuitry (microprocessor 20) configured to control the delivery of a first impedance-modifying fluid to an energy delivery device (see [0178] for a plurality of fluid administration systems) such that the energy delivery device delivers the first impedance-modifying fluid to the treatment site (i.e. blood) before the energy is delivered to the area of target tissue (see [0087] for pre-ablation infusion; [0169]). Hoey teaches that the pre-ablation infusion of conductive fluid will create an interstitial virtual electrode, and will “enable the applied current density to be spread over a large volume of tissue and thus will create a larger lesion than can be achieved with "dry" radio frequency power” ([0169]), thereby allowing for more efficient energy delivery to the treatment sight. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Gallardo in view of Stewart to include wherein the first impedance- modifying fluid is delivered to the blood immediately before the pulsed field ablation energy is delivered to the area of target tissue, as taught by Hoey. Doing so allows for permeation of the conductive fluid into the target sight prior to energizing the energizing element, creating an interstitial virtual electrode enabling the applied current density to be spread over a large volume of tissue and thus creating a larger lesion than can be achieved with "dry" radio frequency power ([0169]), thereby allowing for more efficient energy delivery to the treatment sight.
Regarding claim 20, Gallardo in view of Stewart teach all of the limitations of the method according to claim 18, but are silent regarding wherein the second impedance- modifying fluid is delivered to the blood simultaneously with the delivery of pulsed field ablation energy to the area of target tissue.
However, in the same field of endeavor, Hoey (Fig. 1) teaches a similar method and system comprising processing circuitry (microprocessor 20) configured to control delivery of a second impedance- modifying fluid (see [0178] for a plurality of fluid administration systems) from an energy delivery device such that the energy delivery device delivers the second impedance-modifying fluid to the treatment site (i.e. blood) simultaneously with delivery of energy to the area of target tissue (see [0057] for microprocessor 20 capable of simultaneously controlling the flow rate of fluid 14 supplied by pump 16 and the power supplied by generator 18, thereby suggesting that the delivery of both fluid and power are capable of occurring simultaneously). It is well known in the art (as can be seen in Hoey) to provide the option of both simultaneous energy and fluid delivery, as well as pre-ablation infusion, thereby increasing versatility of the system and control over treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Gallardo in view of Stewart to include wherein the second impedance- modifying fluid is delivered to the blood simultaneously with the delivery of pulsed field ablation energy to the area of target tissue, as taught by Hoey, in order to providing additional options for treatment, thereby increasing versatility of the system and control over treatment.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Stewart as applied to claims 17 and 18 above, and further in view of Francischelli et al., (hereinafter ‘Francischelli’, U.S. PGPub. No. 2006/0009756).
Regarding claim 21, Gallardo in view of Stewart teach all of the limitations of the method according to claim 17. Although Gallardo (Figs. 10-10) discloses the first and the second impedance-modifying fluid being delivered to a target area (Fig. 5; [0010]; [0054]) and Stewart further teaches the pulsed field ablation energy being delivered to an area of targeted tissue ([0039]; [0044]; [0052]), Gallardo in view of Stewart are silent regarding wherein the treatment site includes an area of epicardial tissue and a pericardial space in contact with the area of epicardial tissue, the pulsed field ablation energy being delivered to the area of epicardial tissue and the first and the second impedance-modifying fluid being delivered to the pericardial space.
However, in the same field of endeavor, Francischelli teaches a similar method wherein the treatment site includes an area of epicardial tissue and a pericardial space in contact with the area of epicardial tissue ([0045]; it is disclosed that the ablation tool is in contact with the epicardial tissue), the pulsed filed ablation energy being delivered to the area of epicardial tissue and the impedance-modifying fluid being delivered to the pericardial space ([0045]; it is further stated that the device while treating the epicardial tissue is disposed within the pericardial space. In combination with Gallardo in view of Stewart, the irrigation fluid released from the device as taught by Gallardo would have to be released within the pericardial space in some capacity). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Gallardo in view of Stewart to provide wherein the treatment site includes an area of epicardial tissue and a pericardial space in contact with the area of epicardial tissue as taught by Francischelli. This modification would have merely comprised a simple substitution of one well known treatment area for another in order to produce a predictable result, MPEP 2143(I)(B) (i.e. the pericardial region for treatment of epicardial tissue in place of the left atrium).
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (hereinafter ‘Kim’, U.S. Pat. 8,414,579) in view of Gallardo and further in view of Jenson et al., (hereinafter ‘Jenson’, U.S. PGPub. No. 2015/0238729) and Deem et al., (hereinafter ‘Deem’, U.S. PGPub. 2005/0288730).
Regarding claims 22 and 24, Kim (Figs. 5A-5D) discloses a tissue ablation device (abstract) comprising: an elongate body (catheter body 537) having a fluid delivery conduit (cooling lumen 533), a first chamber (distal reservoir 531), a second chamber (proximal reservoir 530), a distal portion, and a proximal portion opposite the distal portion (see distal and proximal portions of tip section 526 in Fig. 5A-5D), the distal portion including a distal end, the distal end having a distal tip (see distal tip of section 526), the distal tip defining a first plurality of irrigation ports (distal fluid ports 527), the fluid delivery conduit (533) being disposed within the elongate body (537) and having a first diameter (Fig. 5B), the fluid delivery conduit (533) being in fluid communication with the first plurality of irrigation ports (527) and the first chamber (531), the first chamber (531) having a second diameter (Fig. 5B) that is larger than the first diameter of the fluid delivery conduit (533; as best illustrated in Fig. 5B), the first chamber (531) being in fluid communication with the fluid delivery conduit (533) and the first plurality of irrigation ports (527); an energy delivery electrode (col. 3, ll. 61-6; as broadly claimed, tip section 526 is made of a conductive material used to conduct RF energy) at the distal portion of the elongate body (537) and being disposed proximate the second chamber (530), the energy delivery electrode (526) defining a second plurality of irrigation ports (proximal fluid ports 528), the second chamber (530) having a third diameter (Fig. 5B) which is the same as the second diameter of the first chamber (531), the second chamber (530) being in fluid communication with the fluid delivery conduit (533 via micro holes 534) and the second plurality of irrigation ports (528), the first chamber (531) being disposed proximate the second chamber (530) and the first chamber (531) being proximate the energy delivery electrode (526).
Although Kim discloses multiple additional ring electrodes (538 in Fig. 5) and the ablation of aberrant tissue wherein, “ [i]n radio frequency (RF) ablation, RF energy is directed from the ablation electrode through tissue to an electrode to ablate the tissue and form a lesion” (col. 1, ll. 33-36), Kim is silent regarding an energy return electrode on the elongate body proximal to the energy delivery electrode, the energy return electrode having a first outer diameter.
However, in the same field of endeavor, Gallardo (Figs. 1-10) discloses a similar tissue ablation device including an elongate body (insertion shaft or catheter body 12) comprising an energy delivery electrode (ring electrode R1) and an energy return electrode (see ring electrode(s) R2-RN in Fig. 5) configured for bi-polar ablation ([0052]) such that the return electrode provides a return path for the energy delivery electrode. Gallardo teaches, “[w]hile the catheter 10 remains in the same position, the ring electrodes R can then be energized as bi-polar electrodes to ablate and form connecting lesions 112 (broken lines) between the focal lesions 110 thus forming a generally linear or continuous lesion” ([0072]). Further, the energy return electrode (i.e. R2-RN) necessarily has a first outer diameter (see Fig. 5), and is positioned proximal to the energy delivery electrode (R1). It is well known in the art (as can be seen in Gallardo) to provide an energy return electrode on an elongate body in order to provide a safe return path for the ablative energy, thereby increasing the catheter’s versatility and control of ablation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Kim to provide an energy return electrode on the elongate body proximal to the energy delivery electrode, the energy return electrode having a first outer diameter, as taught by Gallardo in order to provide a safe return path for the ablative energy, thereby increasing the catheter’s versatility and control of ablation.
Kim in view of Gallardo are silent regarding a distancing element on the elongate body proximate the energy return electrode, the distancing element having a plurality of curved splines, each curved spline extending in a direction parallel to the elongate body, wherein the distancing element is transitionable between a delivery configuration and an expanded configuration, the distancing element having the second outer diameter when the distancing element is in the expanded configuration.
However, in the same field of endeavor, Jenson (Figs. 1A and 2A-2B) teaches a similar device comprising an elongate body (catheter 16) including a distancing element (first stabilizing element 26) on the elongate body (catheter 16), “which can be deployed to stabilize distal portion 12 of alignment catheter 16 in a desired position within a body vessel or cavity” ([0056]). The distancing element (26) includes a plurality of curved splines (as best illustrated in Fig. 1A), each curved spline extending in a direction parallel to the elongate body (16) and having a second outer diameter (see Fig. 1A). The distancing element (26) is transitionable between a delivery configuration (not shown; [0057], “First stabilizing element 26 has a non-deployed configuration, in which first stabilizing element 26 is collapsed or otherwise transformed to a small profile for introduction into and passage within the vasculature or other tract in the body”) and an expanded configuration (Figs. 1A and 2A-2B; [0058]); the distancing element (26) having the second outer diameter when the distancing element is in the expanded configuration (Figs. 1A and 2A-2B). The distancing element (26) is configured to provide stabilization to the outer catheter (16) when deployed near the target area (abstract), thereby improving stability, accuracy and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Kim in view of Gallardo to include a distancing element on the elongate body proximate the energy return electrode, the distancing element having a plurality of curved splines, each curved spline extending in a direction parallel to the elongate body and having a second outer diameter, wherein the distancing element is transitionable between a delivery configuration and an expanded configuration, the distancing element having the second outer diameter when the distancing element is in the expanded configuration, as taught by Jenson in order to provide stabilization to the device when deployed near the target area (abstract), thereby improving stability, accuracy and control.
Kim in view of Gallardo and further in view of Jensen are silent regarding wherein the second outer diameter that is greater than the first outer diameter.
However, in the same field of endeavor, Deem (Figs. 15-20) teaches various and interchangeable embodiments of similar devices comprising distancing elements (inflatable balloon or centering element 284, centering element expandable basket 296) and electrodes (286, 294; see [0113] for bipolar electrodes) wherein the second outer diameter (of the distancing element 284, 296; i.e. splines of the basket 296) is greater than the first outer diameter (of the electrodes 286, 294). Jensen teaches any distancing element may be used ([0119]) and provides the function of a centering element, thereby improving stabilization of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the outer diameters as taught by Kim in view of Gallardo and further in view of Jensen such that the second outer diameter that is greater than the first outer diameter, as taught by Deem in order to provide the function of a centering element, thereby improving stabilization of the device. Further, this modification would have merely comprised one well known distancing element for another in order to produce a predictable result, MPEP 2143(I)(B).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-12, 15-22 and 24 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
The 112 rejection has been overcome. 
Applicant’s arguments (page 11-14) regarding claim 1, that Gallardo does not discloses the amendment are not found persuasive. 
Regarding the amendment of claim 1, Gallardo discloses a fluid delivery conduit (first irrigation tubing 43 in Figs. 4A-4C) having a first diameter, the fluid delivery conduit (43) being disposed within the energy delivery device (Figs. 4A-4C) and in fluid communication with at least one of the first plurality of irrigation ports and the second plurality of irrigation ports (apertures 62 in Fig. 7; [0054]); a first chamber having a second diameter that is larger than the first diameter of the fluid delivery conduit, the first chamber (R2) being in fluid communication with the fluid delivery conduit (43) and at least one of the first plurality of irrigation ports and the second plurality of irrigation ports (apertures 62 of R1; [0054], “irrigation fluid is delivered to the ring electrodes by the first irrigation tubing 43”), the first chamber (R2) being proximate the energy delivery electrode (R1 in Fig. 5); a second chamber having a third diameter (see ring electrodes R1-Rn; as broadly claimed, R3 not labeled in Fig. 5 would meet the limitation of a second chamber), the third diameter being the same as the second diameter of the first chamber (R2) (as best illustrated in Fig. 5, R1-Rn have the same diameter; also see Fig. 7), the second chamber (R3) being in fluid communication with the fluid delivery conduit (43) and at least one of the first plurality of irrigation ports and the second plurality of irrigation ports (apertures 62 of R1; [0054]), the first chamber being disposed proximate the second chamber (see first chamber R2 disposed proximate second chamber R3 (not labeled) in Fig. 5). Gallardo discloses a configuration where irrigation fluid is delivered to the ring electrodes by the first irrigation tubing ([0054]). It is noted that the claim is written in the alternative and therefore it is only required that at least one of the limitations is met. See rejection above for further clarification.
No further arguments have been set forth regarding the dependent claims that depend from independent claim 1 other than their allowability stemming from a rejected claim. 
It is the Examiner’s position that Gallardo et al., (U.S. PGPub. No. 2013/0030426) discloses each and every limitation of the system according to independent claim 1.
Applicant’s argument (pages 16-17) that neither Gallardo not Stewart teach the amended limitations is not persuasive. Although the Applicant makes reference to claim 1 in the arguments, a new interpretation of Gallardo has been used for the rejection of claim 17.
Reproduced from the rejection of claim 17 above, Gallardo (Figs. 1-10) discloses a method for ablating tissue (see specifically Figs. 5 and 10) comprising: delivering a first volume of a first impedance-modifying fluid to a treatment site (for example Fig. 5, in the left atrium; [0054], first fluid source FS1; as broadly claimed, a first fluid volume of fluid is delivered from fluid source FS1); delivering a second volume of a second impedance-modifying fluid to the treatment site (Fig. 3; [0010], “One irrigation tubing delivers fluid to one subset of ring electrodes while the second irrigation tubing delivers fluid to the remaining subset of electrodes”; [0011]-[0012]; [0031]; [0038]; as broadly claimed, the system employs a parallel irrigation transport configuration using multiple parallel irrigation transport pathways that are dedicated and separate where each irrigation transport pathway includes a dedicated fluid source FSi (not shown)); the first volume of the first impedance-modifying fluid (from fluid source FS1) being delivered through a fluid delivery conduit (central lumen 18 including lumen 34 and irrigation tubing 43; see central lumen 18 and associated lumens) having a first diameter (see first diameter of lumen 18 in Figs. 4A-4C) and a first chamber (defined by reservoir or annular gap G of R1) having a second diameter that is larger than the first diameter of the fluid delivery conduit (see Figs. 6A-7; as broadly claimed, the ‘first chamber’ R1 defined by G has a second diameter larger than the first diameter of central lumen 18), the first chamber (‘first chamber’ R1 defined by G) being in fluid communication with the fluid delivery conduit (18, 34, 43) to at least one of a first plurality of irrigation ports disposed on a distal tip of an electrode bearing surface and a second plurality of irrigation ports (apertures 62) defined by a plurality of energy delivery electrodes (for example, R1-R2) coupled to the electrode bearing surface ([0010], “One irrigation tubing delivers fluid to one subset of ring electrodes while the second irrigation tubing delivers fluid to the remaining subset of electrodes”; as broadly claimed, central lumen 18 houses multiple irrigation tubing that are in fluid communication with subsets of electrodes R1-RN) , the first chamber (‘first chamber’ R1 defined by G) being disposed proximate the plurality of energy delivery electrodes (as broadly claimed, the ‘first chamber’ R1 defined by G is proximate ring electrode(s) R1-RN); the second volume of the second impedance-modifying fluid being delivered through the fluid delivery conduit (central lumen 18) and a second chamber (for example ‘second chamber’ R3 (not labeled) defined by G) having a third diameter, the third diameter being the same as the second diameter of the first chamber (Figs. 5 and 6A-7), the second chamber (‘second chamber’ R3 (not labeled) defined by G) being in fluid communication with the fluid delivery conduit (18) to at least one of the first plurality of irrigation ports disposed on the distal tip of the electrode bearing surface and the second plurality 6Application No: 16/263812Filed: January 31, 2019Attorney Docket No: 21819D-505U (C00013153.US01)of irrigation ports (apertures 62) disposed on the plurality of energy delivery electrodes (for example, R3-RN) coupled to an electrode bearing surface (distal section 17, tubing 50), the first chamber being disposed proximate the second chamber (see Fig. 5). 
It is again noted that the claim is written in the alternative and therefore it is only required that at least one of the limitations is met. Further, it is noted that Gallardo discloses a fluid delivery conduit ‘central lumen 18’ that includes multiple other lumens housing irrigation tubing; although not clearly labeled in the figures, Gallardo discloses a configuration where, “[o]ne irrigation tubing delivers fluid to one subset of ring electrodes while the second irrigation tubing delivers fluid to the remaining subset of electrodes,” [0010]).
No further arguments have been set forth regarding the dependent claims that depend from independent claim 17 other than their allowability stemming from a rejected claim.
It is the Examiner’s position that Gallardo in view of Stewart et al., (U.S. PGPub. No. 2017/0035499) teach each and every limitation of the method according to independent claim 17.
 Applicant’s arguments regarding the rejection of independent claim 22 are moot in view of the new rejection set forth above. It is the Examiner’s position that Kim et al., (U.S. Pat. 8,414,579) in view of Gallardo and further in view of Jenson et al., (U.S. PGPub. No. 2015/0238729) and Deem et al., (U.S. PGPub. 2005/0288730) teach each and every limitation of the tissue ablation device according to independent claim 22. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794